Order entered February 19, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01180-CV

                         IN THE INTEREST OF M.A.A., A CHILD

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 01-09-843

                                           ORDER
       We GRANT appellant’s February 17, 2015 motion for an extension of time to file a

brief. Appellant shall file her brief by MONDAY, MARCH 16, 2015. We caution appellant

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE